Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 7, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-5 and 13-17 are currently pending and have been examined.  Claims 1 and 13 have been amended.  Claims 14-17 are newly added.
The previous rejection of claims 1-5 under 35 USC 112(a) has been withdrawn. The previous rejection of claims 1-5 and 13 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022, has been entered.

Response to Arguments
The previous rejection of claims 1-5 under 35 USC 112(a) has been withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1-5 and 13 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments regarding Selinger have been fully considered but they are not persuasive.  Applicant argues at page 7 of Applicant’s Reply dated September 7, 2022, that “Selinger already refers to a kind of recommendation technique that the present application describes as having drawbacks.  For example, Selinger’s approach would not work very well for brand new products for which there is no viewing or purchasing history by other customers, nor would Selinger be particularly sensitive to individual tastes, looking instead for inspiration in the collective.”  The Examiner respectfully notes that Applicant’s arguments regarding Selinger appear to be directed to possible results in Selinger but are not directed to any patentable distinctions between the limitations recited in the instant claims and the cited references.  Thus, the Examiner respectfully asserts that these arguments are irrelevant.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 14-17:  Claim 1 recites “an escape item representing a new image.” This limitation is unclear.  Does the item represent the image or does the image represent the item?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the image represents the item.
Further, claim 1 recites “selecting the new image from the N product descriptions based on at least one of the machine-understandable visual parameters and based on the signals.”  This limitation is unclear.  It is unclear if this “new image” is intended to be the same new image that was selected from the hypothesis testing repository or if this is a different new image.  For purposes of examination the Examiner is interpreting the image selected from the hypothesis testing repository as a “first image” and the image selected from the N product descriptions as a “second image.” 
Further, claim 1 recites “the new image being outside the subset of the N product descriptions.”   This limitation is unclear.  First, is this “new image” the one that was selected from the hypothesis testing repository?  Or is this the “new image” that was selected from the N product descriptions?  If it is the one that was selected from the N product descriptions, then it is unclear what is meant by the new image being “outside the subset of the N product descriptions.”  For purposes of examination, the Examiner is interpreting this portion of claim 1 as referring to the selection from the hypothesis testing repository.
Further, claim 1 recites “responsive to selecting the escape item representing the new image, monitoring how the user interacts or does not interact with the escape item representing the new image to update a learning model.”  This limitation is unclear.  It is unclear if updating the learning model is intended to be part of the recited claim since it is not positively recited.  For purposes of examination, the Examiner is assigning little patentable weight to the updating of the learning model and is interpreting the updating as merely an intended use of the monitored interactions/lack of interactions. 
Further, claim 1 recites “sending to the user device, the rearranged subset of the N product descriptions including a product description including the new image.”   It is unclear which new image this is referring to: the escape item or the new image from the N product descriptions.  For purposes of examination, the Examiner is interpreting this as referring to whichever new image was selected.  
Claims 2-5 and 14-17 inherit the deficiencies of claim 1.  
Claims 3-5:  Claim 3 recites “wherein rearranging the subset of the N product descriptions on the surface.”  There is insufficient antecedent basis for this limitation.  For purposes of examination, the Examiner is interpreting this portion of claim 3 as reciting “wherein rearranging the subset of the N product descriptions relative to the surface.”
Further, claim 3 recites “the grid arrangement.”  There is insufficient antecedent basis for this limitation.  
Claims 4-5 inherit the deficiencies of claim 3.
Claim 13:  Claim 13 recites “an escape item representing a new image.” This limitation is unclear.  Does the item represent the image or does the image represent the item?  For purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting that the image represents the item.
Further, claim 13 recites “responsive to the selecting the escape item, monitoring how the user interacts or does not interact with the new image to update a learning model.”  This limitation is unclear.  It is unclear if updating the learning model is intended to be part of the recited claim since it is not positively recited.  For purposes of examination, the Examiner is assigning little patentable weight to the updating of the learning model and is interpreting the updating as merely an intended use of the monitored interactions/lack of interactions. 
Claim 14:  Claim 14 recites “shape of edges, visual patterns, or entropy.”  This limitation is unclear.  First, it is unclear if “shape of edges” and “visual patterns” are intended to be the same as those recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, it is unclear what is meant by “entropy”.  Entropy is a thermodynamic quantity so it is unclear what is meant by entropy as a visual parameter.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 14.
Claim 15:  Claim 15 recites “wherein the plurality of features further includes a product description.”  It is unclear if this is intended to be the same product description that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.
Claim 17:  Claim 17 recites “a plurality of micro-actions including at least one scrolling action and a plurality of click or touch actions relative to the grid.”  This limitation is unclear.  It is unclear if this “plurality of micro-actions” is intended to be the same as those previously recited in claim 1.  Both the instant plurality of micro-actions and the ones in claim 1 are recited as being part of the same sequence so this seems to indicate that they are intended to be the same plurality of micro-actions.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, it is unclear if the “scrolling action” is intended to be the same as the scrolling action previously recited in claim 1.  Since they are all part of the same sequence of actions, the Examiner is interpreting them as being the same.
Further, it is unclear if the “plurality of click or touch actions” are intended to be the same as those previously recited in claim 1.  Since they are all part of the same sequence of actions, the Examiner is interpreting them as being the same.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 13-17  are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250336 A1 to Selinger et al. (hereinafter “Selinger”), in view of US 10,019,143 B1 to Haitani et al. (hereinafter “Haitani”), and further in view of US 11,232,511 B1 to Zehr et al. (hereinafter “Zehr”).
Claim 1:  Selinger discloses systems and methods for “dynamically generating recommendations for users, such as for products and other items” by using “multiple recommendation strategies” which may be based on “current selections of a particular user.”  (See Selinger, at least Abstract).  Selinger further discloses a system for recommending at least one product to a user device, the system including a processor and a non-transitory computer readable medium storing instructions (See Selinger, at least para. [0050]; FIG. 3).  Selinger further discloses:  
…N product descriptions, each product description in the N product descriptions including an image or a link to an image configured to be selected by clicking, gesturing, or touching via a touch interface (See Selinger, at least para. [0016], product information includes product descriptions; para. [0026], item images; each of the displayed item images is selectable by the user; for example, a user may select an image by clicking on the image or interacting in other ways such as via a touch screen or voice commands);
…for each image in the N product descriptions, a plurality of features…including…parameters (See Selinger, at least para. [0045], item attributes); 
arranging a subset of the N product descriptions relative to a surface in a grid (See Selinger, at least FIG. 2A and associated text; para. [0011], related item attributes; para. [0027], grid-like manner; para. [0028], item images corresponding recommended items with higher scores);
providing, to the user device for display thereon, the the subset of the N product descriptions (See Selinger, at least FIG. 2A and associated text; para. [0027], multiple item images are presented in a grid-like manner with each item image being displayed in a particular grid location of the recommended item area);
tracking, from the user device, signals indicating a sequence of interactions relative to the surface, each of the interactions including a micro-action among a plurality of micro-actions, the plurality of micro-actions including…a click or touch action relative to the grid (See Selinger, at least para. [0026], “clicking on” the item image”; para. [0032], “select item 6”; information related to item 6 is displayed in response to selecting item 6; user selects control to view additional information and initiate a purchase of the item);
in response to the signals, rearranging the subset of the N product descriptions relative to the surface, the rearranging including, responsive to a criterion being satisfied, selecting from a hypothesis testing repository, an escape item representing a new image (See Selinger, at least FIG. 2B and associated text; para. [0032], second group of products is generated by the MSPR service in response to the user selection of item 6; the Examiner notes that the MSPR service corresponds to the “hypothesis testing repository”; the Examiner notes that “hypothesis testing repository” is non-functional descriptive language and is being as type of repository; para. [0052], MSPR is associated with a database; para. [0033], the new group of recommended products is generated by aggregating results of the recommendation strategy used to identify the initial group of recommended products (e.g., recent top selling items within a particular category) with results of one or more recommendation strategies that identify products that are similar to or otherwise related to the currently selected product (item 6); para. [0032], modified display shows new group of items) or selecting the new image from the N product descriptions based on at least one of the machine-understandable visual parameters and based on the signals (See Selinger, at least para. [0035], a number of previously-displayed item images from the first recommendation group are displayed in the second recommendation group in a different grid area than prior to the selection of item 6 (i.e., based on the signals) and based on newly determined relevance scores as part of the recommendation strategies; para. [0028], recommendation strategies take item attributes into account), the new image being outside the subset of the N product descriptions (See Selinger, at least FIG. 2B and associated text; para. [0032], second group of products is generated by the MSPR service in response to the user selection of item 6; the Examiner notes that the MSPR service corresponds to the “hypothesis testing repository”; the Examiner notes that “hypothesis testing repository” is non-functional descriptive language and is being interpreted as a type of repository; para. [0052], MSPR is associated with a database; para. [0033], the new group of recommended products is generated by aggregating results of the recommendation strategy used to identify the initial group of recommended products (e.g., recent top selling items within a particular category) with results of one or more recommendation strategies that identify products that are similar to or otherwise related to the currently selected product (item 6); para. [0032], modified display shows new group of items), and, responsive to selecting the escape item representing the new image, monitoring how the user interacts or does not interact with the escape item representing the new image to update a learning model (See Selinger, at least para. [0036], after second group of recommended products is displayed to the user, the user interacts with the display to select item 109 (i.e., one of the new item images) to indicate an interest in the item; MSPR service (using the recommendation strategies) generates a third set of recommendations using the user’s selection of item 109); and 
sending, to the user device, the rearranged subset of the N product descriptions including a product description including the new image (See Selinger, at least para. [0032], “modified display 200”; FIG. 2B indicates that several items and images are new, i.e.., item 100, item 101, etc.).
Selinger does not expressly disclose receiving N product descriptions…; extracting, for each image in the N product descriptions, a plurality of features including machine-understandable visual parameters, the extracting including performing a computer vision analysis of the each image to extract the machine-understandable visual parameters characterizing a visual quality of a product feature in the each image, the visual parameters including shape of edges or visual patterns; and the plurality of micro-actions including a scrolling action of the user relative to the grid….
However, Haitani discloses systems and methods “for determining a principal image from a collection of images”.  (See Haitani, at least Abstract).  Haitani further discloses:
receiving N product descriptions…(See Haitani, at least col. 7, lines 21-47, “obtain information on available goods”);
extracting, for each image in the N product descriptions, a plurality of features including machine-understandable visual parameters… to extract the machine-understandable visual parameters characterizing a visual quality of a product feature in the each image, the visual parameters including shape of edges or visual patterns (See Haitani, at least col. 10, lines 64 to col. 11, line 20, visual recognition and/or imaging techniques include edge matching and detecting clothing of a particular pattern); and
the plurality of micro-actions including a scrolling action of the user relative to the grid…(See Haitani, at least col. 19, lines 30-40, user browses and scrolls through item image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger the ability of receiving N product descriptions…; extracting, for each image in the N product descriptions, a plurality of features including machine-understandable visual parameters…to extract the machine-understandable visual parameters characterizing a visual quality of a product feature in the each image, the visual parameters including shape of edges or visual patterns; and the plurality of micro-actions including a scrolling action of the user relative to the grid… as disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Neither Selinger nor Haitani expressly discloses the extracting including performing a computer vision analysis of the each image.  
However, Zehr discloses “techniques for generating a virtual wardrobe in which wearing of items can be tracked through computer vision.” (See Zehr, at least Abstract).  Zehr further discloses receiving image data including a representation of an item and extracting and analyzing a feature vector from the image data.  (See Zehr, at least col. 12, line 50 to col. 13, line 15). Zehr further discloses the extracting including performing a computer vision analysis of the each image (See Zehr, at least col. 13, lines 1-15, computer vision techniques are used to determine the attributes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger and the system and method of Haitani the ability that the extracting including performing a computer vision analysis of the each image as disclosed by Zehr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art before would have been motivated to do so in order relieve the user from manual data entry regarding the cataloging of items.  (See Zehr, at least col. 1, lines 5-25).  
Claim 2:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger further discloses wherein the subset comprises all of the N product descriptions (See Selinger, at least para. [0027], “more or fewer rows or columns may be included in the grid”; The Examiner notes the grid of Selinger can be as large as needed, which encompasses all of the N product descriptions.)
Claim 3:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger further discloses wherein rearranging the subset of the N product descriptions on the surface comprises: 
removing from an area in the grid arrangement one or more products proximate to a first product description in the subset of the N product descriptions (See Selinger, at least FIGs. 2A-B; the Examiner notes items such as items 3 and 4 displayed in Fig. 2A are removed in the items displayed in Fig. 2B); and 
selecting, from the N product descriptions, replacement product descriptions to populate the area that contained the number of products removed (See Selinger, at least para. [0033], “new group of recommended products”), wherein features associated with the replacement product descriptions are related to features of the first product description (See Selinger, at least para. [0045], “items that are similar to…the selected items”), wherein the signals indicating an interaction with the surface includes a click or touch on or selection of the first product description (See Selinger, at least para. [0026],  “clicking on” and “touch screen”).
Claim 4:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 3 discussed above.  
Selinger further discloses wherein at least one product in the replacement products includes a majority of features not related to features of the first product description (See Selinger, at least para. [0029], “recommendations that are not limited to a particular subgroup”). 
Claim 5:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 3 discussed above.  
Selinger further discloses wherein features associated with the replacement product descriptions are related to features of the first product description and also related to preferred features [of a user]…(See Selinger, at least para. [0029], “recommendations related to a particular subgroup” and “preferences of the particular user”).
Selinger does not expressly disclose a user profile.
However, Haitani discloses a user profile (See Haitani, at least col. 5, lines 27-59, “account information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger-Haitani-Zehr the ability of a user profile as further disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Claim 13:  Selinger discloses:
…N product descriptions, each product description in the N product descriptions including an image  (See Selinger, at least para. [0026], item images);
…for each image in the N product descriptions, a plurality of features…including…parameters (See Selinger, at least para. [0045], item attributes); 
arranging a subset of the N product descriptions relative to a surface in a grid (See Selinger, at least FIG. 2A and associated text; para. [0011], related item attributes; para. [0027], grid-like manner; para. [0028], item images corresponding recommended items with higher scores);
providing, to the user device the subset of the N product descriptions (See Selinger, at least FIG. 2A and associated text; para. [0027], multiple item images are presented in a grid-like manner with each item image being displayed in a particular grid location of the recommended item area);
tracking, from the user device, signals indicating a sequence of interactions relative to the surface, each of the interactions including a micro-action among a plurality of micro-actions, the plurality of micro-actions including…a click action relative to the grid (See Selinger, at least para. [0026], “clicking on” the item image”; para. [0032], “select item 6”; information related to item 6 s displayed in response to selecting item 6; user selects control to view additional information and initiate a purchase of the item);
in response to the signals, rearranging the subset of the N product descriptions relative to the surface by:
removing from an area in the grid arrangement one or more products proximate to a first product description in the subset of the N product descriptions (See Selinger, at least FIGs. 2A-B; the Examiner notes items such as items 3 and 4 displayed in Fig. 2A are removed in the items displayed in Fig. 2B); and
selecting, from the N product descriptions, replacement product descriptions to populate the area that contained the number of products removed (See Selinger, at least para. [0033], “new group of recommended products”),
wherein at least one feature associated with the replacement product descriptions are related to features of the first product description (See Selinger, at least para. [0045], “items that are similar to…the selected items”),
wherein, responsive to a criterion being satisfied, at least one other feature associated with the replacement product descriptions represents an escape item selected from a hypothesis testing repository, the escape item representing a new image (See Selinger, at least FIG. 2B and associated text; para. [0032], second group of products is generated by the MSPR service in response to the user selection of item 6; the Examiner notes that the MSPR service corresponds to the “hypothesis testing repository”; the Examiner notes that “hypothesis testing repository” is non-functional descriptive language and is being as type of repository; para. [0052], MSPR is associated with a database; para. [0033], the new group of recommended products is generated by aggregating results of the recommendation strategy used to identify the initial group of recommended products (e.g., recent top selling items within a particular category) with results of one or more recommendation strategies that identify products that are similar to or otherwise related to the currently selected product (item 6); para. [0032], modified display shows new group of items), the new image being outside the subset of the N product descriptions (See Selinger, at least FIG. 2B and associated text; para. [0032], second group of products is generated by the MSPR service in response to the user selection of item 6; the Examiner notes that the MSPR service corresponds to the “hypothesis testing repository”; the Examiner notes that “hypothesis testing repository” is non-functional descriptive language and is being interpreted as a type of repository; para. [0052], MSPR is associated with a database; para. [0033], the new group of recommended products is generated by aggregating results of the recommendation strategy used to identify the initial group of recommended products (e.g., recent top selling items within a particular category) with results of one or more recommendation strategies that identify products that are similar to or otherwise related to the currently selected product (item 6); para. [0032], modified display shows new group of items), and responsive to selecting the escape item representing the new image, monitoring how the user interacts or does not interact with the escape item representing the new image to update a learning model (See Selinger, at least para. [0036], after second group of recommended products is displayed to the user, the user interacts with the display to select item 109 (i.e., one of the new item images) to indicate an interest in the item; MSPR service (using the recommendation strategies) generates a third set of recommendations using the user’s selection of item 109); 
wherein the signals indicating an interaction with the surface includes a click or touch on or selection of the first product description (See Selinger, at least para. [0026],  “clicking on” and “touch screen”);
the method further comprising the step of sending, to the user device, the rearranged subset of the N product descriptions including a product description including the new image (See Selinger, at least para. [0032], “modified display 200”; FIG. 2B indicates that several items and images are new, i.e.., item 100, item 101, etc.).
Selinger does not expressly disclose receiving N product descriptions…; extracting, for each image in the N product descriptions, a plurality of features characterizing a visual quality of a product feature in the each image, the plurality of features including machine-understandable visual parameters, the visual parameters including shape of edges or visual patterns, the extracting including performing a computer vision analysis of each image; and the plurality of micro-actions including a scrolling action of the user relative to the grid….
 However, Haitani discloses:
receiving N product descriptions…(See Haitani, at least col. 7, lines 21-47, “obtain information on available goods”);
extracting, for each image in the N product descriptions, a plurality of features characterizing a visual quality of a product feature in the each image, the plurality of features including machine-understandable visual parameters, the visual parameters including shape of edges or visual patterns (See Haitani, at least col. 10, lines 64 to col. 11, line 20, visual recognition and/or imaging techniques include edge matching and detecting clothing of a particular pattern); and
the plurality of micro-actions including a scrolling action of the user relative to the grid…(See Haitani, at least col. 19, lines 30-40, user browses and scrolls through item image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger the ability of receiving N product descriptions…; extracting, for each image in the N product descriptions, a plurality of features characterizing a visual quality of a product feature in the each image, the plurality of features including machine-understandable visual parameters, the visual parameters including shape of edges or visual patterns, the extracting including performing a computer vision analysis of each image; and the plurality of micro-actions including a scrolling action of the user relative to the grid… as disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Neither Selinger nor Haitani expressly discloses the extracting including performing a computer vision analysis of the each image.  
However, Zehr discloses the extracting including performing a computer vision analysis of the each image (See Zehr, at least col. 13, lines 1-15, computer vision techniques are used to determine the attributes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger and the system and method of Haitani the ability that the extracting including performing a computer vision analysis of the each image as disclosed by Zehr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art before would have been motivated to do so in order relieve the user from manual data entry regarding the cataloging of items.  (See Zehr, at least col. 1, lines 5-25).  
Claim 14:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger does not expressly disclose wherein the visual parameters include color, shape of edges, visual patterns, or entropy.
However, Haitani discloses wherein the visual parameters include color, shape of edges, visual patterns, or entropy (See Haitani, at least col. 10, lines 64 to col. 11, line 20, visual recognition and/or imaging techniques include edge matching and detecting clothing of a particular pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger-Haitani-Zehr the ability wherein the visual parameters include color, shape of edges, visual patterns, or entropy as further disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Claim 15:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger further discloses wherein the plurality of features further includes a product description (See Selinger, at least para. [0016], product information includes product descriptions).
Selinger does not expressly disclose the product description including a keyword description of the each image.
However, Haitani discloses the product description including a keyword description of the each image (See Haitani, at least col. 5, lines 25-50, item data repository includes keywords associated with each item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger-Haitani-Zehr the ability of the product description including a keyword description of the each image as further disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Claim 16:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger does not expressly disclose wherein the plurality of micro-actions further includes a zoom action relative to the grid.
However, Haitani discloses wherein the plurality of micro-actions further includes a zoom action relative to the grid (See Haitani, at least col. 19, lines 30-50, user can zoom in on items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger-Haitani-Zehr the ability wherein the plurality of micro-actions further includes a zoom action relative to the grid as further disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).
Claim 17:  The combination of Selinger and Haitani and Zehr discloses all the limitations of claim 1 discussed above.  
Selinger further discloses:
in response to the signals, determining a further new image based on the sequence of interactions, the sequence of interactions including a plurality of micro-actions including…a plurality of click or touch actions relative to the grid (See Selinger, at least para. [0036], after second group of recommended products is displayed to the user, the user interacts with the display to select item 109 (i.e., one of the new item images) to indicate an interest in the item; MSPR service (using the recommendation strategies) generates a third set of recommendations using the user’s selection of item 109; para. [0026], “clicking on” the item image”; para. [0032], “select item 6”; information related to item 6 is displayed in response to selecting item 6; user selects control to view additional information and initiate a purchase of the item); 
replacing one of the product descriptions from the subset of N product descriptions with a product description including the further new image to produce a modified subset of product descriptions (See Selinger, at least FIG. 2C and associated text, multiple item images corresponding to a new third group of products are displayed along with item 109 and item 6 (previously selected by the user) but other items have been removed to allow for the third group; para. [0036], after second group of recommended products is displayed to the user, the user interacts with the display to select item 109 (i.e., one of the new item images) to indicate an interest in the item; MSPR service (using the recommendation strategies) generates a third set of recommendations using the user’s selection of item 109); and 
sending to the user device the modified subset of product descriptions (See Selinger, at least FIG. 2C and associated text, multiple item images corresponding to a new third group of products are displayed along with item 109 and item 6 (previously selected by the user) but other items have been removed to allow for the third group; para. [0036], after second group of recommended products is displayed to the user, the user interacts with the display to select item 109 (i.e., one of the new item images) to indicate an interest in the item; MSPR service (using the recommendation strategies) generates a third set of recommendations using the user’s selection of item 109). 
Selinger does not expressly disclose the plurality of micro-actions including at least one scrolling action…relative to the grid.
However, Haitani discloses the plurality of micro-actions including at least one scrolling action…relative to the grid (See Haitani, at least col. 19, lines 30-40, user browses and scrolls through item image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Selinger-Haitani-Zehr the ability of the plurality of micro-actions including at least one scrolling action…relative to the grid as further disclosed by Haitani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art before would have been motivated to do so in order to “implement user-friendly mechanisms to dynamically browse and/or discover items” due to “the ever-increasing amount of information available to users of electronic catalog services.” (See Haitani, at least col. 1, lines 63-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684